DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 15-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 14-16 of U.S. Patent No. 11,015,904. Although the claims at issue are not identical, they are not patentably distinct from each other because the applicant simply just presented a broader version of the claim omitting previous dimensions and materials. it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Claims 7, 9-14 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-14 and 16 of U.S. Patent No. 11,015,904. Although the claims at issue are not identical, they are not patentably distinct from each other.  The applicant simply added the limitation that outer skin layer is also made from metal matric composite materials. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize metal matrix composite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use  
Claims 1-6, 8, 15-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 11-16 of U.S. Patent No. 10,591,257. Although the claims at issue are not identical, they are not patentably distinct from each other because the applicant simply just presented a broader version of the claim omitting previous dimensions and materials. it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Claims 7, 9-14 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-10 and 12 of U.S. Patent No. 10,591,257. Although the claims at issue are not identical, they are not patentably distinct from each other.  The applicant simply added the limitation that outer skin layer is also made from metal matric composite materials. , It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize metal matrix composite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Because metal matrix composites is well known in the armoring art, and because it would be suitable for the intended purpose, it can reasonably be asserted that such would "be within the general level of a worker in the art." 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunn (2012/0234163) in view of Holtz et al. (2016/0169632) [hereinafter Holtz].
Regarding claims 1 and 7, Hunn (163) discloses a multi-layer armor plate comprising: 
a) a metal strike plate; 105; see fig. 4; para. [0040] 
b) the strike plate of organic matrix composite; para. [0040] 
c) variable possible thicknesses; para. [0038]
 d) a metal mesh layer; 203; inner core; para. [0044]; fig. 11-13, 2, 4 e) an outer skin encapsulating layer; and 107, 203, upper layer (fig. 4) + side layers (fig. 7) f) open cells. cells containing rods 201 Hunn (163) applies as recited above. 
However, undisclosed is an armor layer of metal matrix composite material associated with the appropriate layer. 
Holtz (632) teach a metal matrix composite material (see para. [0025]) as well as teaching substituting one type of composite layer for another (see para. [0025] of Holtz et al. 
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Hunn such that the material was metal matrix composite, in view of Holtz, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  
Alternatively, It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize metal matrix composite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Because metal matrix composites is well known in the armoring art, and because it would be suitable for the intended purpose, it can reasonably be asserted that such would "be within the general level of a worker in the art." 
Regarding claim 3, this claim limitation is a product by process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious .

Claims 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hunn and Holtz, as applied to claims 1, 3, and 7, and further in view of Dille et al. (10,455,869).
Regarding claims 15, 17, 19 and 20, the difference between to combination of Hunn and Holtz and the claimed invention is that the combination of Hunn and Hotz does not disclose making or adding layers via additive manufacturing. Dille teaches making or adding layers via additive manufacturing (col. 4, lines 46-58). 
Applicant is substituting one method for making an armor plate assembly for another in an analogous art setting with expected or predictable results. It would have obvious to a person of ordinary skill in this art at the time of filing to apply the teachings of Dille et al. to the Hunn armor arrangement and have an armor arrangement whose layers were made or deposited via additive manufacturing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641